In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-4100
RALPH PRUITT,
                                             Petitioner-Appellant,
                                 v.

EUGENE MCADORY, Warden,
                                             Respondent-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 97 C 2115—Joan B. Gottschall, Judge.
                          ____________
      ARGUED MAY 28, 2003—DECIDED JULY 25, 2003
                    ____________


 Before EASTERBROOK, MANION, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Ralph Pruitt asks this Court
to reverse the district court’s decision and grant his peti-
tion for a writ of habeas corpus under 28 U.S.C. § 2254,
contending that his state conviction for sexual assault
and attempted armed robbery was procured in violation of
the Constitution. Pruitt argues that the prosecution en-
gaged in impermissible gender discrimination in violation
of the Fourteenth Amendment’s Equal Protection Clause
by using its peremptory challenges to strike only males
from the venire. He also argues that he was denied a fair
trial when the prosecution, in violation of its duty under
the Due Process Clause, withheld from him information
2                                               No. 02-4100

that the prosecution’s chief witness appeared to testify
against him only after a judge imposed an appearance
bond, raising the threat of forfeiture of the bond and ar-
rest if she failed to appear. For the following reasons, we
affirm the district court’s denial of his petition.


                        HISTORY
   On November 24, 1992, Pruitt was sentenced to natural
life imprisonment, under Illinois’s habitual offender stat-
ute, after a Cook County, Illinois jury found him guilty
of the aggravated criminal sexual assault and attempted
armed robbery of Naomi Sims. The evidence against
Pruitt offered at trial consisted primarily of the testimony
of Sims, who told the jury that Pruitt had put a knife to her
throat, attempted to rob her, and then raped her in an
abandoned building.
  Pruitt’s concerns with the fairness of his trial began
early in the proceedings. Immediately following the selec-
tion of the jury, Pruitt objected to the prosecution’s use
of its peremptory challenges, arguing that prosecutors
were impermissibly exercising the challenges to strike
prospective jurors based on their gender. The trial court
ruled that Pruitt had failed to make out a prima facie
showing of discrimination by the prosecution, and the
case proceeded to trial.
   Also prior to the trial, the prosecution had a rather
difficult time in finding Sims and securing her presence
at various proceedings. It appears that prosecutors lo-
cated her only after learning that she had been arrested
on an unrelated prostitution charge. The Assistant State’s
Attorney prosecuting Pruitt then had Sims brought be-
fore a judge, where she signed an agreement providing
for the execution of a $5,000 appearance bond. Under
Illinois law, should Sims have then failed to appear at
trial, she would have forfeited the $5,000 and would fur-
No. 02-4100                                                      3

ther have been subject to arrest and imprisonment. Nei-
ther the existence of the agreement nor the appearance
bond was disclosed to Pruitt; in fact, his attorney only
learned of its existence after Pruitt had been convicted.
  Pruitt unsuccessfully appealed his conviction and sen-
tence to the Illinois Appellate Court, challenging the
prosecution’s use of its peremptory challenges during
jury selection. Because Pruitt learned about the existence
of the appearance bond after his direct appeal had been
taken, he raised the nondisclosure issue in a separate post-
conviction challenge. The Illinois Appellate Court con-
solidated the direct appeal and the post-conviction peti-
tion, ultimately denying relief on both grounds. The Illi-
nois Supreme Court denied him leave to appeal either issue.
  On March 27, 1997, Pruitt filed this petition for habeas
relief in the United States District Court for the Northern
District of Illinois, challenging the legality of his convic-
tion on four grounds: (1) that the evidence against him
was insufficient to support his conviction; (2) that he
was denied the right to a speedy trial under the Sixth
Amendment; (3) that the prosecution improperly used its
peremptory challenges to strike prospective jurors on the
basis of gender in violation of the Fourteenth Amend-
ment’s Equal Protection Clause; and (4) that the prosecu-
tion failed to disclose that the key witness against him
was compelled to appear at his trial by a $5,000 appear-
ance bond. After briefing by both parties, the district court
denied Pruitt’s petition on all grounds save the third.
United States ex rel. Pruitt v. Page, No. 97 C 2115, 1999
U.S. Dist. LEXIS 13123, at *32 (N.D. Ill. Aug. 20, 1999).1



1
  The district court subsequently granted Pruitt’s motion for
reconsideration of its ruling on his speedy trial claim but, after
Pruitt filed an amended petition further addressing that issue,
                                                     (continued...)
4                                                    No. 02-4100

As for the nondisclosure of the appearance bond, the
court held that the Illinois Appellate Court’s decision
was not contrary to federal law. Id. at *31. It noted that
“[w]hile the evidence of Sims’ bond would have been
relevant, in context it was not material” under the Su-
preme Court’s decision in United States v. Bagley, 473
U.S. 667 (1985). Pruitt, 1999 U.S. Dist. LEXIS 13123,
at *31.
  The district court did rule that the Illinois Appellate
Court had unreasonably applied federal law, as identified
by the Supreme Court in Batson v. Kentucky, 476 U.S. 79
(1986), and J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127
(1994), by finding that Pruitt had failed to make out a
prima facie case of gender discrimination in the prosecu-
tion’s use of its peremptory challenges. Pruitt, 1999 U.S.
Dist. LEXIS 13123, at *22. The court held that Pruitt had,
in fact, made such a showing and was entitled to a hear-
ing on the issue. Rather than conditionally granting
Pruitt’s petition by providing for his release unless the
State held a hearing on his Batson claim, the court decided
that it would conduct the hearing itself, evaluate the
evidence, and determine whether the peremptory chal-
lenges were exercised for discriminatory reasons. Id. at *34.
  The evidentiary hearing was held on November 19, 2001.
The district court heard from the two Assistant State’s
Attorneys who prosecuted Pruitt, Joe Howard and Laura
Morask, who testified as to their reasons for using six
of their seven peremptory challenges to strike only men
from the venire. As the district court later noted in its
order, the hearing was held some nine years after Pruitt’s


1
  (...continued)
denied relief on that ground. United States ex rel. Pruitt v. Page,
No. 97 C 2115, 2000 U.S. Dist. LEXIS 20731 (N.D. Ill. Nov. 14,
2000). Pruitt has not raised the speedy trial claim on appeal.
No. 02-4100                                                 5

trial, and the prosecutors’ testimony was based in part on
their review of the voir dire transcript and Morask’s
contemporaneous notes. United States ex rel. Pruitt v.
Page, No. 97 C 2115, slip op. at 4 n.3 (N.D. Ill. Sept. 26,
2002). Nevertheless, the district court found that the two
witnesses had sufficient recall of the trial to testify ade-
quately and sincerely as to the reasons they had for strik-
ing each of the six male venire members. Id. at 13.
  After hearing testimony from the two prosecutors, the
district court issued its order denying Pruitt habeas relief
on the Batson-J.E.B. issue. Id. at 14. While the court
found that Pruitt had established a prima facie case of
gender discrimination, it held that the prosecution wit-
nesses had articulated “neutral reasons [that were] clear,
specific, related to the case at hand, and sufficient to rebut
Pruitt’s prima facie case.” Id. at 6. The court went on to
hold that, based on its review of the record and its evalua-
tion of the demeanor of the witnesses, the prosecution’s
proffered reasons for the use of peremptory challenges
were credible and not simply a pretext for impermis-
sible gender discrimination. Id. at 13. The court therefore
denied Pruitt’s petition, disposing of his last remaining
ground for relief. Pruitt timely appealed to this Court for
a review of the district court’s decision on two of the
original four grounds he had asserted.


                        ANALYSIS
  In reviewing the district court’s decision to deny Pruitt’s
habeas petition, “[w]e review . . . factual findings for clear
error and legal conclusions as well as mixed questions
of law and fact de novo.” Harding v. Walls, 300 F.3d 824,
827 (7th Cir. 2002). The Anti-Terrorism and Effective
Death Penalty Act (“AEDPA”), however, significantly con-
strains federal court review of state court decisions. Under
that statute, habeas relief should only be granted if a
6                                              No. 02-4100

state court adjudication “resulted in a decision that was
contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the
Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1)
(2003). Once the clearly established governing legal princi-
ples are identified, we must then determine whether the
Illinois Appellate Court’s decision in Pruitt’s case was
either “contrary to, or involved an unreasonable applica-
tion of” those legal principles.


        A. Nondisclosure of the Appearance Bond
   We begin with Pruitt’s claim that he was denied a fair
trial, as guaranteed by the Due Process Clause of the
Fourteenth Amendment, because of the State’s failure to
disclose the existence of the appearance bond guarantee-
ing Sims’s presence at his trial. The Supreme Court has
made clear that the due process guarantee includes pro-
tection against the nondisclosure to the defense of favor-
able and material evidence in the possession of the pros-
ecution. See Brady v. Maryland, 373 U.S. 83, 87 (1963)
(“[T]he suppression by the prosecution of evidence favor-
able to an accused upon request violates due process
where the evidence is material either to guilt or punish-
ment, irrespective of the good faith or bad faith of the
prosecution.”). The Court has further explained that
“[i]mpeachment evidence . . . as well as exculpatory evi-
dence, falls within the Brady rule.” Bagley, 473 U.S. at 676
(citing Giglio v. United States, 405 U.S. 150, 154 (1972)).
  The Brady duty to disclose favorable evidence does not
mean that the prosecution is required to turn over its
entire case file to the defense. Bagley, 473 U.S. at 675.
Rather, the key to triggering the duty to disclose is the
materiality of the evidence to the question of guilt: “We do
not, however, automatically require a new trial whenever
a combing of the prosecutors’ files after the trial has dis-
No. 02-4100                                                7

closed evidence possibly useful to the defense but not
likely to have changed the verdict. A finding of materiality
of the evidence is required under Brady. A new trial is
required if the false testimony could . . . in any reasonable
likelihood have affected the judgment of the jury.” Giglio,
405 U.S. at 154 (quotations and citations omitted). In
Bagley, the Supreme Court further sought to clarify this
concept of materiality, noting that “a constitutional error
occurs . . . only if the evidence is material in the sense
that its suppression undermines confidence in the out-
come of the trial.” 473 U.S. at 678. The Court went on to
explain that “evidence is material only if there is a rea-
sonable probability that, had the evidence been disclosed
to the defense, the result of the proceeding would have
been different.” Id. at 682 (Blackmun, J.); id. at 685
(White, J., concurring in that sentence).
  In this case, Pruitt argues that evidence of the appear-
ance bond guaranteeing Sims’s presence at trial was
both favorable and material to his defense—and there-
fore should have been disclosed by the prosecution. He
contends that Sims’s testimony, as the State’s chief com-
plaining witness, was central to the prosecution’s case
against him, and that evidence of the appearance-bond
agreement could have been used to impeach her testi-
mony. He directs our attention to Crivens v. Roth, a case
in which we held that the prosecution’s withholding of
the criminal history of its key trial witness was a suffi-
cient ground on which to grant the defendant’s habeas
petition. 172 F.3d 991, 998 (7th Cir. 1999). In that case,
we stated that “[w]hen the credibility of a witness plays
a pivotal role in a conviction, it may become an issue
upon which we will reverse a conviction.” Id. at 998.
Pruitt argues that because Sims’s testimony was critical
to the prosecution’s case against him, any evidence that
bore on her credibility was therefore material to the
question of his guilt or innocence. He further argues that
8                                                       No. 02-4100

the existence of the appearance bond could have been
used to expose what he believes was Sims’s perjurious
testimony regarding her motivation for testifying against
him, when Sims stated at trial that she was testifying
because she “want[ed] to.” (Tr. D-51.)
  In addressing Pruitt’s claim, the Illinois Appellate
Court noted that while it did not “condone the State’s
failure to disclose to defendant the existence of the bond-
secured agreement, in this case, the failure to do so did
not result in prejudice to defendant nor deny him a fair
trial.” People v. Pruitt, Nos. 1-93-0162 & 1-94-3562, slip
op. at 15 (Ill. App. Ct. Nov. 22, 1995). Important to the
court’s analysis were the facts that the record failed to
indicate that Sims had been promised leniency in ex-
change for her testimony or that she had been required
to testify in any particular manner, and that material
witness bonds (and the penalties for violating them)
were authorized under state law.2 Id. at 14-15. The Illi-
nois court therefore denied relief on the nondisclosure issue.
  On habeas review, we consider whether the Illinois
Appellate Court’s decision was “contrary to, or involved an
unreasonable application of” federal law. The district
court concluded that while evidence of the appearance
bond may have been favorable to Pruitt, it was neverthe-
less not material to the question of his guilt or innocence.


2
   The Illinois Code of Criminal Procedure provides: “[T]he judge
may require any material witness for the State or defendant to
enter into a written undertaking to appear at the trial, and
may provide for the forfeiture of a sum certain in the event the
witness does not appear at the trial. . . . Any witness who ex-
ecutes a recognizance and fails to comply with its terms shall, in
addition to any forfeiture provided in the recognizance, be sub-
ject to the penalty provided in Section 32-10 of the ‘Criminal Code
of 1961’ . . . for violation of bail bond.” 725 ILL. COMP. STAT. 5/109-
3(d) (2003).
No. 02-4100                                                 9

Pruitt, 1999 U.S. Dist. LEXIS 13123, at *30-32. The court
observed that “[d]efense counsel knew that Sims had
failed to appear in the past, giving him an opening to
bring out her reluctance to testify, and he did so. It
would have been clear to the jury that Sims had to be
pressured to testify. Had they also been told that she
knew she would be subject to arrest and bond forfeiture
if she failed to appear, it is unlikely that it would have
made a difference in their appraisal of the evidence.” Id.
at *32. The court, concluding that the nondisclosure of
the evidence did not undermine its confidence in the
outcome of Pruitt’s trial, held that the Illinois Appellate
Court’s decision was not contrary to federal law.
   We agree that the Illinois court’s resolution of this
issue was neither contrary to nor an unreasonable ap-
plication of the Brady disclosure rule. The evidence of the
appearance bond was certainly favorable to Pruitt, in the
sense that it would have given him another basis on
which to question the motivation for Sims’s testimony
against him. But when the defense was already aware
of Sims’s reluctance to testify and had full opportunity
to question her about it at trial (see Tr. 109-111, 114),
this additional piece of evidence was not material, as
the Supreme Court has explained that term in Bagley, so
much as it was cumulative on the issue of motivation. Cf.
United States v. Milan, 304 F.3d 273, 288 (3d Cir. 2002)
(finding no Brady violation in part because “the addi-
tional evidence would have been merely cumulative” (cita-
tions omitted)). We do not believe that giving Pruitt the
opportunity to inform the jury that the prosecution had
invoked the Illinois Code of Criminal Procedure to en-
sure Sims’s presence would have raised a “reasonable
probability that . . . the result of the proceeding would have
been different.” Bagley, 473 U.S. at 682. Rather, like the
evidence at issue in Giglio, the evidence of the appearance
bond was “possibly useful to the defense but not likely to
have changed the verdict.” Giglio, 405 U.S. at 154.
10                                              No. 02-4100

  Finally, Pruitt claims that evidence of the appearance
bond was material because it would have provided a
basis on which he could have questioned the veracity
of Sims’s statement that she was testifying “[b]ecause
[she] want[ed] to.” This statement, he argues, demonstrates
her propensity to testify falsely—and Pruitt reminds us
that this Court has previously stated that evidence of a
habit of lying to police and judges could have a negative
impact on a witness’s credibility, potentially undermin-
ing confidence in the outcome of a trial. See Crivens, 172
F.3d at 999. But we, like the district court, are not con-
vinced that Sims’s statement was necessarily false—the
appearance bond may have been merely a more forceful
reminder of her obligation to testify—and Pruitt already
had ample information on which to question the veracity
of her statement, as he was well aware of her repeated
reluctance to testify at prior proceedings. At trial, he did,
in fact, question Sims about her failure to appear volun-
tarily on prior occasions and her evasion of police at-
tempts to locate her. As the district court put it, had
Pruitt’s attorney been able to point out that her appear-
ance at trial had been secured by an appearance bond
and the threat of arrest, “the jury would hardly have been
surprised.” Pruitt, 1999 U.S. Dist. LEXIS 13123, at *32.
   While full disclosure by the prosecution of the means
it had employed to secure Sims’s presence at trial would
have been the better course here (and may have avoided
questions regarding the prosecution’s compliance with
its ethical duties), we do not believe that had the ex-
istence of the appearance-bond agreement been disclosed
to the defense, the outcome of Pruitt’s trial would have
been different. Therefore, the Illinois Appellate Court’s
decision was neither contrary to nor an unreasonable
application of the federal law established by the Su-
preme Court in Brady, Bagley, and Giglio.
No. 02-4100                                                    11

        B. Gender Discrimination in Jury Selection
  Pruitt next argues that the district court erred in hold-
ing that the prosecution had not violated the Equal Protec-
tion Clause in using its peremptory challenges to strike
only men from the venire, finding instead that the pros-
ecution had offered credible, gender-neutral reasons for
each challenge. Pruitt initially raised this objection at
the completion of jury selection.3 At the outset of voir
dire, the venire consisted of 40 individuals, at least 28 of
whom were male (the prosecution says 30). The prosecu-
tion exercised six of its seven peremptory challenges to
strike potential jurors—all of whom were male. Pruitt’s
jury ultimately was comprised of nine men and three
women, with one male and one female selected as alter-
nate jurors.
  After Pruitt raised his objection, the state trial court
ruled that Pruitt had failed to make out a prima facie
case of impermissible discrimination, without further
elaborating on its reasoning for so ruling. (Tr. CC-178.)
Because the trial court had not required the prosecution
to explain or justify its actions during voir dire, the Illi-
nois Appellate Court discussed a number of permissible,
yet entirely hypothetical, reasons that the prosecution
may have had to exclude potential jurors. Noting these
possible reasons, it went on to affirm the trial court’s rul-
ing, holding that “the court’s decision that defendant did


3
   Because, at the time of Pruitt’s trial, the Supreme Court had
yet to address the applicability of the federal Equal Protection
Clause to discrimination on the basis of gender in the use of
peremptory challenges, the objection was made on state-law
grounds. Before the Illinois Appellate Court rendered its deci-
sion in Pruitt’s appeal, however, the Supreme Court decided
J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 129 (1994). The
Illinois Appellate Court therefore applied J.E.B. to Pruitt’s case,
as it was pending on appeal.
12                                               No. 02-4100

not establish a prima facie case of gender discrimination
is not against the manifest weight of the evidence.” Pruitt,
slip op. at 11-12 (Ill. App. Ct.).
   On habeas review, the district court found that the
Illinois court’s determination that Pruitt had failed to
establish a prima facie case of gender discrimination was
an unreasonable application of federal law established
by the Supreme Court in Batson v. Kentucky, 476 U.S. 79
(1986) and J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127
(1994). In Batson, the Supreme Court held that the Equal
Protection Clause of the Fourteenth Amendment governs
the use of peremptory challenges by a prosecutor in a
criminal trial, prohibiting the use of such challenges to
strike potential jurors on the basis of their race. 476 U.S. at
89. Eight years later, in J.E.B., the Court concluded that
the Equal Protection Clause also prohibits the use of
peremptory challenges to strike potential jurors solely
on the basis of their gender. 511 U.S. at 129.
  Since the Batson and J.E.B. decisions, this Court has
on many occasions reiterated the three-step process re-
quired to establish a violation of the Equal Protection
Clause. See, e.g., Alverio v. Sam’s Warehouse Club, Inc.,
253 F.3d 933, 939-40 (7th Cir. 2001). First, the party al-
leging the impermissible use of the peremptory challenge
must establish a prima facie case of intentional discrim-
ination. J.E.B., 511 U.S. at 144-45 (suggesting that analy-
sis of gender-based discrimination claims should follow
the approach outlined in Batson). For purposes of this
appeal, we will assume, without deciding, that the dis-
trict court was correct in holding that the Illinois court
erred and that Pruitt had indeed made the requisite
showing.
  Once the challenging party has made a prima facie
showing, the second step in the Batson-J.E.B. analysis
requires the party exercising the peremptory challenge
No. 02-4100                                                  13

to come forward, if it can, with a gender-neutral explana-
tion for the strikes. See Batson, 476 U.S. at 97. This is not
a difficult step to overcome: “Any neutral reason, no mat-
ter how ‘implausible or fantastic,’ even if it is ‘silly or su-
perstitious,’ is sufficient to rebut a prima facie case of dis-
crimination.” United States v. Evans, 192 F.3d 698, 701 (7th
Cir. 1999) (quoting Purkett v. Elem, 514 U.S. 765, 768
(1995) (per curiam)). The explanation “merely must be
based on a juror characteristic other than gender, and the
proffered explanation may not be pretextual.” J.E.B., 511
U.S. at 145. If gender-neutral reasons are given, the
analysis shifts to the third step: the court must deter-
mine if the explanation is a mere pretext for discrimina-
tion. At this stage, the burden remains on the party alleg-
ing the impermissible use of the peremptory challenge
to prove intentional discrimination. See Batson, 476 U.S.
at 93 (“As in any equal protection case, the burden is, of
course, on the defendant who alleges discriminatory
selection of the venire to prove the existence of purposeful
discrimination.” (quotation omitted)); Purkett, 514 U.S.
at 768 (“[T]he ultimate burden of persuasion regarding
[the impermissible] motivation rests with, and never shifts
from, the opponent of the strike.”).
  Because, in the district court’s opinion, Pruitt had
established a prima facie showing of intentional discrim-
ination, he was entitled to move to the second stage of the
Batson analysis. The district court therefore held an
evidentiary hearing to elicit the prosecution’s actual
reasons for exercising its peremptory challenges, rather
than relying on hypothetical rationales.4 See Pruitt, 1999


4
  Pruitt suggests that holding an evidentiary hearing to deter-
mine the prosecutor’s intent some nine years after the trial was
not an appropriate remedy in his case. Rather, he argues, a
new trial should have been ordered because determining the
                                                  (continued...)
14                                                    No. 02-4100

U.S. Dist. LEXIS 13123, at *26. The two Assistant State’s
Attorneys who prosecuted Pruitt appeared at the hear-
ing, offering rather specific explanations, clearly related
to the issues involved in the rape trial of a prostitute, for
each of the six peremptory challenges. State’s Attorney
Howard testified to their general strategy in choosing
a jury:
     We were looking for a very liberal jury. We were look-
     ing for a jury that would not condemn Ms. Sims for
     being a cocaine user and would not hold that against
     her or hold it against her that she was out at 3:00
     o’clock in the morning smoking crack, wandering
     around the streets. We needed a jury who would be
     very liberal, who would be perhaps understanding of
     someone who was a drug user. And we were looking
     for someone, I would say, an urban juror, who would
     have had some contact with these types of people. And


4
  (...continued)
intent of the prosecutors was impractical. See Barnes v. Ander-
son, 202 F.3d 150, 156 (2d Cir. 1999) (“If [the court] concludes
that the passage of time has unduly impaired [its] ability to
make a fair determination of the [non-movant]’s intent, [the
court] may so state, in which event the . . . court shall order a
new trial.” (quotation omitted)). The State argues that any
such challenge on this basis has been waived, as this is the first
time Pruitt has raised it. Even so, Pruitt’s argument would
not have prevailed.
  In this case, the district court concluded, and the testimony
at the evidentiary hearing confirmed, that the passage of time
had not unduly impaired the ability of the court to fairly deter-
mine the prosecution’s intent. The prosecutors (after reviewing
the voir dire transcript and trial notes) were able to recall a great
deal of information about the jury-selection process—sincerely
and honestly, in the district court’s opinion. See Pruitt, slip. op.
at 13 (N.D. Ill.). Given this, we cannot say the district court erred
in choosing the remedial path it did.
No. 02-4100                                                15

    if not contact, then at least some knowledge of people
    like [Sims].
(Hr’g Tr. at 19-20). This generally meant that the pros-
ecution, according to State’s Attorney Morask, wanted
“people who lived in Chicago, more than people who lived
in the suburbs because . . . people who lived in Chicago
would have a better idea of the realities of crime and
that anybody can be victimized.” (Hr’g Tr. at 103.) In sum,
the prosecutors testified that they had the entirely ra-
tional and legitimate goal of selecting jurors who would
hear the evidence without starting from a position of
bias against the prosecution’s key witness. According to
the prosecutors, the six jurors they struck had no contact
with the urban areas of Chicago, no experience with
crime—either as a victim or as the family or friend of a
victim—and no other basis on which the prosecutors
believed they could relate to the victim in this case.
  Given these legitimate, gender-neutral reasons for
striking the six male jurors, the court turned to the
third step of the Batson analysis: determining whether
the proffered reasons were pretextual. “It is not until the
third step that the persuasiveness of the justification
becomes relevant—the step in which the trial court de-
termines whether the opponent of the strike has carried
his burden of proving purposeful discrimination. At that
stage, implausible or fantastic justifications may (and
probably will) be found to be pretexts for purposeful dis-
crimination.” Purkett, 514 U.S. at 768. Here, the district
court found the proffered explanations persuasive, noting
that “[t]he prosecutors who testified appeared sincere
and honest as they explained their reasons for striking
six male venire members.” Pruitt, slip. op. at 13 (N.D. Ill.).
The district court was able to observe the demeanor of
both witnesses and thus, as is typical, was better posi-
tioned than an appellate court to judge the veracity of
the proffered explanations. Given that, “the trial court’s
16                                             No. 02-4100

determination represents a finding of fact of the sort
accorded great deference on appeal. We cannot reverse a
trial court’s finding that proffered, race-neutral, reasons
for a strike were credible unless the court’s finding is
clearly erroneous—even if we find it dubious.” Dunham
v. Frank’s Nursery and Crafts, Inc., 967 F.2d 1121, 1124
(7th Cir. 1992) (quotation omitted); see also Alverio, 253
F.3d at 940 (“Once the trial judge has been persuaded of
the neutrality of the . . . reason for striking a juror, we
have no basis for reversal on appeal unless the reason
given is completely outlandish or there is other evidence
which demonstrated its falsity.” (quotations omitted)).
  Pruitt contends, however, that the district court’s
analysis—and ultimate acceptance—of the prosecution’s
justifications was flawed because the court considered
them on a juror-by-juror basis, rather than considering
them as part of the totality of the circumstances. Cf.
Coulter v. Gilmore, 155 F.3d 912, 921 (7th Cir. 1998) (hold-
ing that the trial court erred in failing to consider the
“totality of the circumstances” when evaluating defendant’s
Batson claim). Coulter makes clear that, “the crucial and
determinative inquiry in a Batson claim is whether the
state has treated similarly situated venirepersons differ-
ently based on race [or, after J.E.B., gender].” Id.
  Pruitt complains in his brief that “the district court
looked to the reasons offered to justify striking each
individual male juror without considering whether the
reason was applied equally to males and females.” That
claim, however, is directly refuted by the district court’s
opinion, which addressed that very analysis under the
heading “Comparing Males and Females.” Pruitt, slip. op.
at 11-14 (N.D. Ill.). In fact, the district court compared
two women who were ultimately accepted as jurors (one
was an alternate) with the six men stricken by the pros-
ecution. While acknowledging that the women shared an
undesirable characteristic (as the prosecution saw it)
No. 02-4100                                               17

with the men—that is, they lived in the suburbs—the
court also observed that they possessed characteristics
that the stricken men did not. One stated that she had
a daughter who had previously been injured as the victim
of a fight (perhaps allowing her to better empathize with
other crime victims), while the other declared that she
had a low tolerance for rape. The district court found that
these responses demonstrated that the six stricken men
and these two selected women were not “similarly situ-
ated,” id. at 14, and any differential treatment could
be justified by non-gender-based differences.
   Picking jurors is a complex and multifaceted process.
Individual factors or characteristics often do not provide
the “silver bullet” that will mean acceptance or rejection
of any potential juror. Rather, it is a combination of fac-
tors that will determine whether a party believes a juror
will be favorable to their side: “The decision to challenge
a juror will often rest on the interplay of various factors.”
Dunham, 967 F.2d at 1126. Pruitt has failed to estab-
lish that the prosecution’s proffered reasons for striking
the six male jurors were designed to hide impermissible
discrimination. That, considered in combination with
the other evidence relied on by the district court (includ-
ing the fact that the venire was at least 70 percent
male, making it statistically less likely for a woman to
be stricken, and the fact that the prosecution did not use
its seventh peremptory challenge to strike another male),
leads us to conclude that Pruitt’s conviction was not
attained in violation of the Equal Protection Clause. The
district court was therefore correct in denying Pruitt’s
petition on this ground.


                     CONCLUSION
  For the foregoing reasons, the decision of the district
court denying Pruitt’s petition for a writ of habeas corpus
is AFFIRMED.
18                                        No. 02-4100

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—7-25-03